EXHIBIT 10.1

Fiscal Year 2006 Management Bonus Plan

of Hutchinson Technology Incorporated

We have a fiscal year 2006 management bonus plan that covers executive officers
and certain other management-level employees. The plan is designed to create an
incentive for management to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial objective and additional goals that measure
progress toward strategic initiatives.

Individual bonus targets, expressed as a percentage of base salary, are approved
for all participants by our board of directors upon the recommendation of the
compensation committee. Fifty percent of the bonus target is dependent on our
achievement of an annual corporate financial objective, which is set giving
consideration to long-term financial performance to ensure that the company is
growing earnings over time. For fiscal year 2006, earnings before taxes
(EBT) will be the corporate financial objective. The actual award amount
relating to EBT is pro rated depending upon whether actual EBT for the fiscal
year is above or below the pre-established objective for EBT. The remainder of
the bonus target is dependent on management reaching certain milestones relating
to strategic initiatives in the areas of customer program achievement, long-term
growth and innovation, quality and service, and manufacturing proficiency.

The decision to pay bonuses is made annually by our board of directors upon the
recommendation of the compensation committee of the board of directors. Bonuses
are paid in cash in the first quarter of the following fiscal year. The actual
total bonus amount paid to any participant cannot exceed 200% of the
participant’s bonus target.

